Hancock, Jr., J. P., and Boomer, J.
(dissenting). We dissent. Special Term, in our opinion, properly found that petitioner had a sufficient property interest in her expectancy of continued employment during the 1983-1984 academic year to entitle her to a pretermination constitutional due process hearing under Board of Regents v Roth (408 US 564) and Perry v Sindermann (408 US 593) (see, Matter of Savino v Bradford Cent. School Dist. Bd. of Educ., 75 AD2d 994).
On June 8, 1983 petitioner accepted and returned to the School District a letter to her from the Director of Personnel and General Administration which stated:
“Please be advised that the district is continuing your services as a school bus driver for the 1983-84 academic year.
“Attached is a copy of the approved school calendar. You are expected to resume your normal duties on September 7, 1983. Customary vacation periods will be observed in accordance with the attached calendar. It is expected that you will return to work on the first day of school following each holiday or vacation recess occurring during the school year.
“If it is your intention to resume your normal duties on September 7, 1983 please acknowledge by signing below and returning one copy to Mrs. Kapcio by June 30, 1983.”
Where, the employer makes a promise either express or implied, “ ‘not only to pay for the service but also that the employment should continue for a period of time that is either definite or capable of being determined, that employment is not terminable by him “at will” after the employee has begun or rendered some of the requested service or has given any other consideration * * * This is true even though the employee has made no return promise and has retained the power and legal privilege of terminating the employment “at will”. The employer’s promise is supported by the service that has been begun or rendered or by the other executed consideration’ ” (Weiner v McGraw-Hill, Inc., 57 NY2d 458, 465, quoting 1A Corbin, Contracts, § 152, at 14). The letter accepted by petitioner is such a promise and is *1071sufficient to entitle her to a pretermination hearing under Board of Regents v Roth (supra).
The case of Matter of Voorhis v Warwick Val. Cent. School Dist. (92 AD2d 571) has no application here. Here petitioner predicates her right to a hearing not upon any rights under the Civil Service Law, but upon a contractual right arising from the letter of June 8. (Appeals from judgment of Supreme Court, Onondaga County, Hayes, J. — art 78.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and O’Donnell, JJ.